                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
                                                                       DATE FILED: 12/2/2019
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHRISTOPHER TERRY; JAMES
 TRUELL,

                               Plaintiffs,
                                                             19-CV-9688 (LGS)
                   -against-
                                                           ORDER OF SERVICE
 CITY OF NEW YORK; CAPTAIN
 HERNANDEZ #1806; ADW E. RIVERA;
 LEGAL COORDINATOR ALOU,

                               Defendants.

LORNA G. SCHOFIELD, United States District Judge:

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York,

Assistant Deputy Warden Rivera, Captain Hernandez, and Legal Coordinator Alou waive service

of summons.

SO ORDERED.

 Dated:   December 2, 2019
          New York, New York

                                                           LORNA G. SCHOFIELD
                                                          United States District Judge
